At a former term of this court we reversed and rendered the judgment of the trial court. Vide 245 S.W. 942. After a motion for rehearing and a motion to certify had been overruled by this court, the appellee obtained a writ of mandamus from the Supreme Court requiring us to certify the question involved in the appeal, on the ground that our decision was in conflict with the decision of the Court of Civil Appeals for the Second District in the case of Telegraph Co. v. McDavid, 219 S.W. 853. In response to this writ we certified the question. The answer of the Supreme Court (280 S.W. 733) sustains the holding in the case of Telegraph Co. v. McDavid (Tex.Civ.App.) 219 S.W. 853, and requires that our former judgment be set aside, and the judgment of the trial court affirmed. This order has been made.